NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1, 2, 4, 5 and 8–20 are allowed. Claim 1 is independent. Claims 2, 4, 5 and 8–20 depend on claim 1. Applicant’s Reply (19 November 2021) substantively amended claim 1 to include the limitations of original claims 3, 6 and 7 and new limitations. The cited prior art does not fairly disclose, teach or suggest the claim as amended.
Claim 1 is drawn to “a sound generator.” The Reply’s amendment adds the following:
“wherein the magnetic circuit system comprises a magnetic conductive yoke, and a central magnetic circuit portion mounted on an upper surface of the magnetic conductive yoke and a side magnetic circuit portion, such that a magnetic gap accommodating a voice coil is positioned between the central magnetic portion and the side magnetic circuit portion; and at least one of the central magnetic circuit portion and the side magnetic circuit portion are provided with a permanent magnet;
“wherein the magnetic conductive yoke is rectangular, and a corner of the magnetic conductive yoke is provided with a first rear sound hole communicating with the magnetic gap and the rear cavity;
“wherein the central magnetic circuit portion comprises a central magnet and a central magnetic conductive plate provided on a top surface of the central magnet; at the central magnetic circuit portion, the magnetic circuit system is provided with a through hole that sequentially penetrates the magnetic conductive yoke and the central magnet as a part of the rear cavity, and a second rear sound hole communicating with the through hole is provided on the central magnetic conductive plate; and
“wherein the four first rear sound holes and the second rear sound hole together constitute the rear sound hole provided on the magnetic circuit system.”
The claim accordingly requires a magnetic conductive yoke that is rectangular in shape with four first rear sound holes located in the four corners of the rectangular yoke.
These limitations, in combination with the rest of the claim limitations, differentiate claim 1 from the cited prior art. The Seo reference’s yoke is annular, or circular. The Huang reference includes a rectangular yoke, and includes two first rear sound holes 500 located near the corners of the yoke. See Huang at FIG.1. However, Huang does not form four rear sound holes in the corners of the yoke. See id. The Kamimura reference includes four first rear sound holes 310 in the corners of a yoke’s rectangular bottom wall 304. See Kamimura at FIG.30. Kamimura, however, does not include a rectangular yoke and a side magnetic circuit portion as claimed. Rather, Kamimura’s yoke is formed of a single piece of material that is bent to form a rectangular bottom wall and a side wall that extends from the bottom wall, such that Kamimura’s yoke is not strictly rectangular with a distinct side magnetic circuit portion. See id. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/8/2022